DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 of this US application are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,671,588. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8 and 15 of U.S. Patent No. 10,671,588 recites a method which implements a method or a system as recited in claims 1, 9 and 15 of this instant application.
Instant application
U.S. Patent No. 10,671,588
1. A method of querying a graph database, the method comprising:
receiving a graph database query for a value of an attribute for a child entity node in the graph database, the graph database including a plurality of entity nodes and a plurality of attribute nodes, the plurality of entity nodes organized into a hierarchy of entity nodes;
determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric; and
returning an attribute value of the first attribute node as a response to the graph database query.

 1. A method of updating a graph database including at least two types of nodes, the at least two types of nodes including entity nodes and attribute nodes, the entity nodes organized into a hierarchy of entity nodes, each attribute having a single connection to an entity node, the method comprising: 
receiving a request to update an attribute of a child entity node in the graph database from an initial attribute value to a new attribute value, the child entity node inheriting the initial attribute value from a parent entity node in the graph database; 
generating, in the graph database, an attribute node specifying the new attribute value and associating the attribute node with the child entity node in the graph database; 
receiving a graph database query for a value of the attribute of the child entity node; 
determining that the attribute node is nearest to the child entity node that specifies a value of the queried attribute in the graph database; and 
responsive to the attribute node being the nearest attribute node to specify a value of the queried attribute, returning the specified value as a response to the graph database query.

9. A system for querying a graph database, the system comprising:
one or more hardware processors; and
a memory storing instructions that, when executed by the one or more hardware processors, cause the system to perform operations comprising:
receiving a graph database query for a value of an attribute for a child entity node in the graph database, the graph database including a plurality of entity nodes and a plurality of attribute nodes, the plurality of entity nodes organized into a hierarchy of entity nodes;
determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric; and
returning an attribute value of the first attribute node as a response to the graph database query.

A system comprising: 
one or more hardware processors of a machine; and 
a memory storing instructions that, when executed by the one or more hardware processors, cause the machine to perform operations to update a graph database including at least two types of nodes, the at least two types of nodes including entity nodes and attribute nodes, the entity nodes organized into a hierarchy of entity nodes, each attribute node having a single connection to an entity node, the operations comprising: 
receiving a request to update an attribute of a child entity node in the graph database from an initial attribute value to a new attribute value, the child entity node inheriting the initial attribute value from a parent entity node in the graph database; 
generating, in the graph database, an attribute node specifying the new attribute value and associating the attribute node with the child entity node in the graph database; 
receiving a graph database query for a value for the attribute of the child entity node; 
determining that the attribute node is nearest attribute node to the child entity node that specifies a value of the queried attribute in the graph database; and 
responsive to the attribute node being the nearest attribute node to specify a value of the queried attribute, returning the specified value as a response to the graph database query.
15. A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors, cause a machine to perform operations for querying a graph database, the operations comprising:
receiving a graph database query for a value of an attribute for a child entity node in the graph database, the graph database including a plurality of entity nodes and a plurality of attribute nodes, the plurality of entity nodes organized into a hierarchy of entity nodes;
determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric; and
returning an attribute value of the first attribute node as a response to the graph database query.

15. A non-transitory machine-readable storage medium embodying instructions that, when executed by a machine, cause the machine to perform operations to update a graph database including at least two types of nodes, the at least two types of nodes including entity nodes and attribute nodes, the entity nodes organized into a hierarchy of entity nodes, each attribute node having a single connection to an entity node, the operations comprising: 
receiving a request to update an attribute of a child entity node in the graph database from an initial attribute value to a new attribute value, the child entity node inheriting the initial attribute value from a parent entity node in the graph database; 
generating, in the graph database, an attribute node specifying the new attribute value and associating the attribute node with the child entity node in the graph database; 
receiving a graph database query for a value for the attribute of the child entity node; 
determining that the attribute node is nearest attribute node to the child entity node that specifies a value of the queried attribute in the graph database; and 
responsive to the attribute node being the nearest attribute node to specify a value of the queried attribute, returning the specified value as a response to the graph database query.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6, 14 and 20, the claims recite limitation “determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric that is a path length between the child entity node and the first attribute node.” There is a path between the child entity node and the first attribute node and it has a “path length”, so the determining’s condition is always satisfied. Therefore, it is unclear about what determining step use for.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1, 9 and 15 recite receiving a graph database query for a value of an attribute for a child entity node in the graph database, the graph database including a plurality of entity nodes and a plurality of attribute nodes, the plurality of entity nodes organized into a hierarchy of entity nodes; determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric; and returning an attribute value of the first attribute node as a response to the graph database query.
The limitations of receiving a graph database query for a value of an attribute for a child entity node in the graph database, determining that a path between the child entity node and a first attribute node satisfies a path metric, and returning an attribute value of the first attribute node as a response to the graph database query, as drafted, is a process that, under its broadest reasonable interpretation, receiving a graph database query (observation step), determining that a path that satisfies a path metric (evaluation step), and returning an attribute value (opinion step). That is nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas (concepts performed in the human mind including an observation, evaluation, judgment, and opinion). Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional limitation – the graph database including a plurality of entity nodes and a plurality of attribute nodes, the plurality of entity nodes organized into a hierarchy of entity nodes just like using a table or an index for storing nodes and their attribute nodes, which can be performed in the human mind, or by a human using a pen and paper. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. In particular, the claim only recites additional element – using one or more hardware processors, a memory and a non-transitory machine-readable storage medium to perform the steps. The one or more hardware processors, the memory and the non-transitory machine-readable storage medium in the steps is recited at a high-level of generality (i.e., as a generic processor or computer with computer components performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Mere instructions for receiving a graph database query, determining that a path that satisfies a path metric, and returning an attribute value cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 10 and 16 recite that limitation of determining that the first attribute node is a nearest attribute node to the child entity node of the plurality of attribute nodes in the graph database, as drafted, is a process that, under its broadest reasonable interpretation, find down a nearest attribute node to the child node, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 3, 11 and 17 recite that limitation of determining that the path is a shortest path of a plurality of paths between the child entity node and each attribute node of the plurality of attribute nodes, as drafted, is a process that, under its broadest reasonable interpretation, find down a shortest path between an attribute node and the child node, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 4, 12 and 18 recite that limitation of receiving the graph database query that comprises a read request for the value of the attribute, as drafted, is a process that, under its broadest reasonable interpretation, a read request, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 5, 13 and 19 recite that limitation of determining the path between the child entity node and the first attribute node that includes a parent entity node for the child entity node in the graph database, as drafted, is a process that, under its broadest reasonable interpretation, adding a parent entity node for the child entity node into the graph database, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claims 6, 14 and 20 recite that limitation of determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric that is a path length between the child entity node and the first attribute node, as drafted, is a process that, under its broadest reasonable interpretation, looking for a path length between a child node and an attribute node, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Claim 7 is rejected under the same rationale as claim 1.
Claim 8 recites that limitation of the second attribute node is different than or the same as the first attribute node, as drafted, is a process that, under its broadest reasonable interpretation, a second attribute node maybe the same or different node, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (U.S. Publication Number 2006/0235858, hereafter referred to as “Joshi”) in view of Chrapko et al. (U.S. Publication Number 20150026120, hereafter referred to as “Chrapko”).  
Regarding claim 1, Joshi teaches A method of querying a graph database ([0026] and Fig. 4: discussing about instructions to discover a seed URL for a given page), the method comprising:
receiving a graph database query for a value of an attribute for a child entity node in the graph database ([0026] and Fig. 4: At 216, the web crawler receives instructions to discover a seed URL for a given page. Examiner interprets that receives instructions to discover a seed URL for a given page as claimed receiving a graph database query for a value of an attribute for a child entity node in the graph database.), the graph database including a plurality of entity nodes and a plurality of attribute nodes ([0025]:  If the seed is unique, the full text of each crawled page and documents therein is indexed by the text mining engine of the index server, while the attributes and associated values of each crawled page are indexed by the attribute engine of the index server.), the plurality of entity nodes organized into a hierarchy of entity nodes ([0024]: At 206, the web crawler crawls the internet or other URL-based network to build up a cruise tree. The cruise tree includes all links originating from a seed URL and visited as specified by the cruise parameters. At 208, each node in the cruise tree inherits attributes and values from its seed, or in other words the URL from which it was found. Examiner interprets that the cruise tree has each node which inherits attributes and values from its seed as claimed plurality of entity nodes organized into a hierarchy of entity nodes.);
returning an attribute value of the first attribute node as a response to the graph database query ([0026] and Fig. 4: The web crawler uses the indexed attributes and text to traverse the cruise tree to quickly return the seed with the same attribute values as the given page. Thus, for any page in the cruise tree generated by a cruise, a user perform an attribute search to discover which seed URL led to the page. Examiner interprets that returning the seed with the same attribute values as the given page as claimed returning an attribute value of the first attribute node.).
Joshi does not explicitly teach determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric.
Chrapko teaches determining that a path between the child entity node and a first attribute node of the plurality of attribute nodes satisfies a path metric ([0140] and Fig. 11: At step 1130, paths between the user and the first contact that include the second contact are calculated. In an embodiment, all paths between the user and the first node that include the second node are calculated. [0141]: In an embodiment, once all paths between the user and the first node that include the second node are calculated, the "shortest path" may be calculated from the paths. Examiner interprets that calculating the shortest path between the user and the first contact as claimed determining that a path between the child entity node and a first attribute node satisfies a path metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identify crawl paths of Joshi with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 2, Joshi in view of Chrapko teaches determining that the first attribute node is a nearest attribute node to the child entity node of the plurality of attribute nodes in the graph database, wherein the attribute value of the first attribute node is returned based at least in part on the first attribute node being the nearest attribute node to the child entity node (Joshi, [0021]: In case a page is reached from two seed URLs, such that a crawled node inherits multi-valued attributes, the attributes from the seed URL with the shorter path, i.e. the lesser depth, are taken for the reached URL. Chrapko, [0141]: The path scores for each respective path may then be sorted through one or more comparisons of the magnitude of the path scores, and the path with the highest path score may be designated the "shortest path" between the user and the first node that includes the target node.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identify crawl paths of Joshi with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 3, Joshi in view of Chrapko teaches wherein determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric comprises: determining that the path is a shortest path of a plurality of paths between the child entity node and each attribute node of the plurality of attribute nodes (Chrapko, [0019]: The shortest path between the user and the first selected contact that includes the intermediate contact may be calculated based on the connectivity information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identify crawl paths of Joshi with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 4, Joshi in view of Chrapko teaches wherein receiving the graph database query comprises: receiving the graph database query that comprises a read request for the value of the attribute (Joshi, [0026] and Fig. 4: At 216, the web crawler receives instructions to discover a seed URL for a given page. Examiner interprets that receives instructions to discover a seed URL for a given page as claimed read request for the value of the attribute.)

Regarding claim 5, Joshi in view of Chrapko teaches wherein determining the path comprises: determining the path between the child entity node and the first attribute node that includes a parent entity node for the child entity node in the graph database (Joshi, [0007]: Each crawl path represents successive URL nodes in a parent/child relationship. The web crawler is configured to identify a set of attributes of each parent URL in each crawl path to be inherited by one or more child URLs found in the web cruise operation.).

Regarding claim 6, Joshi in view of Chrapko teaches wherein determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric comprises: determining that the path between the child entity node and the first attribute node of the plurality of attribute nodes satisfies the path metric that is a path length between the child entity node and the first attribute node (Chrapko, [0019]: The shortest path between the user and the first selected contact that includes the intermediate contact may be calculated based on the connectivity information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identify crawl paths of Joshi with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 7, Joshi teaches receiving a second graph database query for a second value of the attribute for a second child entity node in the graph database ([0026]: the web crawler receives instructions to discover a seed URL for a given page. Examiner interprets that receives instructions to discover a seed URL for a given page as claimed receiving a second graph database query for a second value of the attribute for a second child entity node in the graph database.);
returning a second attribute value of the second attribute node as a second response to the second graph database query ([0026]: The web crawler uses the indexed attributes and text to traverse the cruise tree to quickly return the seed with the same attribute values as the given page. Examiner interprets that returning the seed with the same attribute values as the given page as claimed returning a second attribute value of the second attribute node as a second response to the second graph database query.).
Joshi does not explicitly teach determining that a second path between the second child entity node and a second attribute node of the plurality of attribute nodes satisfies the path metric.
Chrapko teaches determining that a second path between the second child entity node and a second attribute node of the plurality of attribute nodes satisfies the path metric ([0140] and Fig. 11: At step 1130, paths between the user and the first contact that include the second contact are calculated. In an embodiment, all paths between the user and the first node that include the second node are calculated. [0141]: In an embodiment, once all paths between the user and the first node that include the second node are calculated, the "shortest path" may be calculated from the paths. Examiner interprets that calculating the shortest path between the user and the first contact as claimed determining that a second path between the second child entity node and a second attribute node satisfies the path metric.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method identify crawl paths of Joshi with the teaching about shortest path of Chrapko because the resulting visualization provides the user with information regarding a path between the user and a "target" node that has a high amount of connectivity between the nodes in the path, and this visualization may be useful to the user in that it shows them the best way to be socially introduced to the target node (Chrapko, [0019]).

Regarding claim 8, Joshi in view of Chrapko teaches wherein the second attribute node is different than or the same as the first attribute node (Joshi, [0007]: Each crawl path represents successive URL nodes in a parent/child relationship. The web crawler is configured to identify a set of attributes of each parent URL in each crawl path to be inherited by one or more child URLs found in the web cruise operation. [0026]: The web crawler uses the indexed attributes and text to traverse the cruise tree to quickly return the seed with the same attribute values as the given page. Thus, for any page in the cruise tree generated by a cruise, a user perform an attribute search to discover which seed URL led to the page. Examiner interprets that returning the seed with the same attribute values as the given page as claimed second attribute node.).

Claim 9 is rejected under the same rationale as claim 1. Joshi in view of Chrapko teaches A system for querying a graph database (Joshi, [0026] and Fig. 4: discussing about instructions to discover a seed URL for a given page), the system comprising: one or more hardware processors; and a memory storing instructions that, when executed by the one or more hardware processors, cause the system to perform operations (Chrapko, [0044]: Application server 106 may also include processing circuitry (e.g., one or more microprocessors), memory (e.g., RAM, ROM, and hybrid types of memory)).

Claim 10 is rejected under the same rationale as claim 2.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.
Claim 13 is rejected under the same rationale as claim 5.
Claim 14 is rejected under the same rationale as claim 6.
Claim 15 is rejected under the same rationale as claim 1. Joshi in view of Chrapko teaches A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more hardware processors (Chrapko, [0044]: Application server 106 may also include processing circuitry (e.g., one or more microprocessors), memory (e.g., RAM, ROM, and hybrid types of memory)), cause a machine to perform operations for querying a graph database (Joshi, [0026] and Fig. 4: discussing about instructions to discover a seed URL for a given page).
Claim 16 is rejected under the same rationale as claim 2.
Claim 17 is rejected under the same rationale as claim 3.
Claim 18 is rejected under the same rationale as claim 4.
Claim 19 is rejected under the same rationale as claim 5.
Claim 20 is rejected under the same rationale as claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dempsey (US 20120331411 A1) teaches that a node can be queried and, in response, can return its attribute values. For example, an application can query node B1, and in response, node B1 can return its attribute values. In some implementations, the node can be queried for a particular attribute. For example, a node can be queried to return its parent-attribute. In addition, a node's attribute values can be updated by an application or by another node ([0023]).
Floreskul et al. (US 20150142796 A1) teaches that the generation of a path tree is configured to limit the number of path trees in which a node can appear in to no more than a fixed number r. More formally, for every node in the set of vertices V, the size of a landmark set L(v) associated with a node is limited to a fixed number r. The fixed number r is set prior to precomputation of the path trees. Landmarks that are frequently close to a node tend to provide good approximations. Consequently, it is useful to prune the trees so that each node v is only present in the shortest path trees (SPTs) of its r closest landmarks ([0057]).
Henderson (US 20120209886 A1) teaches that a system and method is described that generally provides for creation of a distributed graph database, creation and deployment of nodes in a distributed graph database system, and integration of nodes into a set of distributed graph databases that include data nodes and edges that are: entities built using forms, relations, and relationships (abstract).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162   

May 6, 2022